DETAILED ACTION

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. 
On pages 8-10, applicant argues that the prior art reference of Stone is silent with respect to the limitation of claim 1 of “wherein the printed portion comprises a P/C ratio of 3 or greater.” Applicant argues that Stone is completely silent with respect to this feature as relating to printed text and that Stone is silent with respect to any legibility which is what the ratio is directed to. Applicant lastly fails to teach choosing from a finite number of predictable solutions in order to achieve the claimed ratio. 
The examiner first notes that claim 1 does not require the printed portion to include text as argued by applicant and the printed portion is not required to have text until claim 5. Therefore, the printed portion may be formed with any graphic or images as per the limitations of claim 1. Furthermore, with respect to applicant’s arguments regarding the legibility of Stone not being taught, Stone explicitly teaches “For the multilayer precursor webs, the thinning of the colored web material at the distal ends and/or along the sidewalls of the discrete elements enables the color of the bottom layer or web to become more visible through the top layer, and the color of the top layer to become more visible through the bottom layer, in the areas of the web that have been thinned.” One of ordinary skill in the art would appreciate that this enhanced visibility would allow for the colorant to be seen more legibly through the opposing layers. Additionally, as previously stated in the Final rejection on 8/31/2021 on pages 6-7, Stone teaches each of the factors influencing the P/C ratio. In particular, applicant’s specification describes a P/C ratio as the ratio of font size height to the center-to-center spacing between adjacent projections in order to produce this legibility (PGPUB, Pg. 4, Paragraph [0057]). In 
Additionally, the examiner notes that on the cover page of the Response After final Action, applicant notes the submission included an AFCP 2.0 Pilot Program request, however, no AFCP 2.0 was received.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783